Citation Nr: 0731316	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  06-25 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
ankylosing spondylitis.

2.  Entitlement to service connection for aortic valve 
insufficiency with atrial fibrillation and hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to June 
1946 and from June 1951 to June 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office Center 
(RO) in Louisville, Kentucky.

The issue of service connection for aortic valve 
insufficiency with atrial fibrillation and hypertension is 
addressed in the Remand portion of the decision below and is 
remanded to the RO via the Appeals Management Center in 
Washington, DC.


FINDINGS OF FACT

1.  In April 1953, the RO denied the veteran's initial claim 
seeking service connection for rheumatoid spondylitis.  
Although provided notice of this decision that same month, 
the veteran did not perfect an appeal thereof.

2.  Evidence received since the April 1953 RO decision is new 
and material, and raises a reasonable possibility of 
substantiating the claim for service connection for 
ankylosing spondylitis with complete fusion of both 
sacroiliac joints.

3.  The evidence of record shows that the veteran's 
ankylosing spondylitis with complete fusion of both 
sacroiliac joints is related to his military service.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the 
RO's April 1953 rating decision, and the veteran's claim for 
service connection for ankylosing spondylitis is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2006).

2.  Ankylosing spondylitis with complete fusion of both 
sacroiliac joints was incurred in active military service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.306 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Without deciding whether notice and development requirements 
have been satisfied in the present case, the Board is not 
precluded from adjudicating the issue on appeal herein. See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.102, 3.156(a), 3.159, 
3.326 (2006).  This is so because the Board is taking action 
favorable to the appellant by granting the issue at hand.  As 
such, this decision poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

I.  New and Material Evidence

In June 1952, the veteran filed his initial claim seeking 
service connection for rheumatoid arthritis of the sacroiliac 
joints.  In April 1953, the RO denied the veteran's claim.  
Although provided notice of this decision in April 1953, the 
veteran did not perfect an appeal thereof, and it became 
final. See 38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.201, 20.302 
(2006).

In July 2002, the veteran sought to reopen his claim seeking 
service connection for a spine disorder, currently diagnosed 
as ankylosing spondylitis with complete fusion of both 
sacroiliac joints.  


In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  If the claim is so 
reopened, it will be reviewed on a de novo basis.  38 
U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

The underlying basis for the RO's initial decision was that 
the veteran's rheumatoid spondylitis pre-existed his second 
period of service, and was not aggravated therein.

Comparing the evidence received since the RO's April 1953 
decision to the evidence of record before then, the Board 
finds that the additional evidence submitted includes 
evidence which is new and material as to the issue of service 
connection for rheumatoid arthritis of the sacroiliac joints.  
Specifically, the Board finds the veteran's testimony to be 
new and material evidence in this matter.  In making this 
determination, the Board notes that the veteran is a medical 
doctor, whose specialty was in pathology, both anatomical and 
clinical.  

At his hearing before the Board, the veteran testified that 
based upon his personal knowledge of the facts in this case, 
as well as his medical knowledge, that the symptoms of his 
ankylosing spondylitis initially began during his second 
period of active duty service.  He further testified that 
this condition was aggravated during his second period of 
military service.  Accordingly, new and material evidence has 
been submitted, and the claim for service connection must be 
reopened.  

Accordingly, new and material evidence has been submitted, 
and the claim for service connection for ankylosing 
spondylitis must be reopened.  The Board shall now address 
this claim on the merits.

II. Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
arthritis, will be rebuttably presumed if they are manifest 
to a compensable degree within the year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).

The Board also notes that service connection may be granted 
for any disease initially diagnosed after service, when all 
the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992).  In the instant 
case, the evidence shows that the veteran currently has 
impaired hearing loss for VA purposes and tinnitus. See 38 
C.F.R. § 3.385.   

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b).  A preexisting disease or injury will be 
presumed to have been aggravated by service only if the 
evidence shows that the underlying disability underwent an 
increase in severity; the occurrence of symptoms, in the 
absence of an increase in the underlying severity, does not 
constitute aggravation of the disability. Davis v. Principi, 
276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

Aggravation for purposes of entitlement to VA compensation 
benefits requires more than that a preexisting disorder 
become intermittently symptomatic during service; rather, 
there must be permanent advancement of the underlying 
pathology. Aggravation is characterized by an increase in the 
severity of a disability during service, and a finding of 
aggravation is not appropriate in cases where the evidence 
specifically shows that the increase is due to the natural 
progress of the disease. Furthermore, temporary or 
intermittent flare-ups of a preexisting disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, is worsened. See Jensen v. Brown, 4 Vet. App. 304, 
306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991); 
Verdon v. Brown, 8 Vet. App. 529, 536-7 (1996).

Historically, the veteran served on active duty in the Navy 
from November 1943 to June 1946 and from June 1951 to June 
1952.  Physical examinations, performed in August 1950 and in 
March 1951 pursuant to his duty in the inactive reserves, 
were silent as to any complaints or diagnoses concerning the 
veteran's spine.

A treatment report, dated in February 1952, noted the 
veteran's complaints of low back pain intermittently for the 
past five years.  The report also noted that the pain "was 
getting progressively worse."   A clinical board report, 
dated in March 1952, noted the veteran's sought treatment for 
complaints of back pain for the past several months earlier 
that same month.  The report noted that he has had back pain 
in the lower back for the past five or six years, but that 
this pain was "a more constant pain for the past several 
months."  The report noted that a review of the veteran's 
past history was unremarkable.  X-ray examination of the 
lumbo-sacral spine revealed complete fusion of both 
sacroiliac joints with some marginal sclerosis, and some 
right rotary scoliosis of the lumbar spine.  The report also 
noted that these findings were consistent with the presence 
of bony fusion of both sacroiliac joints most likely due to 
rheumatoid arthritis.  The Board concluded that this 
condition was of a chronic nature, and recommended that the 
veteran be ordered before a Physical Evaluation Board for 
disposition based on the "chronic progressive nature and the 
likelihood of it being aggravated by active Naval duty."  A 
subsequent Medical Board report, dated in May 1952, found the 
veteran to be unqualified physically for active Naval 
service.  The report also noted that the diagnosis for this 
condition had been changed to arthritis, rheumatoid, sacro-
iliac joints, and that this condition had existed prior to 
the veteran's second period of active duty service.  

In support of his claim, the veteran submitted statements and 
testimony herein.  Specifically, the veteran, a medical 
doctor specializing in pathology, both anatomic and clinical, 
provided an opinion based upon his personal knowledge of the 
facts in this case, as well as his medical knowledge and 
training, that the symptoms of his ankylosing spondylitis 
initially began during his second period of active duty 
service.  He testified that this condition was aggravated 
during his second period of military service, and that it has 
continued to worsen ever since.  A recent private treatment 
report, dated in November 2006, concluded with diagnoses of 
ankylosing spondylitis with complete fusion of sacroiliac 
joints and scoliosis, advanced degenerative arthritis and 
hypertrophic arthritis of the lumbar spine.  

Based upon review of the record, and resolving all reasonable 
doubt in favor of the veteran, the Board finds that the 
veteran's ankylosing spondylitis with complete fusion of both 
sacroiliac joints was incurred during his second period of 
active duty service.  In making this determination, the Board 
notes that two examinations immediately prior to the 
veteran's second period of active duty service failed to note 
any ongoing spine disorder.  In addition, the inservice 
treatment records for this condition, while noting a long 
history of back pain, indicated that the severity of the pain 
had increased.  The veteran, as a medical doctor, is 
competent to provide an opinion as to whether his back 
disorder is related to his military service.  Accordingly, 
service connection for ankylosing spondylitis with complete 
fusion of both sacroiliac joints is warranted. Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for ankylosing spondylitis with complete 
fusion of both sacroiliac joints is granted.


REMAND

The veteran is seeking entitlement to service connection for 
aortic valve insufficiency with atrial fibrillation and 
hypertension.  He alleges that this condition is secondary to 
his for ankylosing spondylitis with complete fusion of both 
sacroiliac joints.

In support of his claim, the veteran has submitted a medical 
opinion, dated May 27, 2003, from M. Weiss, M.D.  Dr. Weiss 
opined that there is a direct connection between the 
veteran's valvular disease and ankylosing spondylitis.  
However, he failed to provide any basis or underlying 
rationale for this opinion.

Based upon its review of the veteran's claims folder, and its 
decision above, the Board finds that there is a further duty 
to assist the veteran with his claim herein.  First, the RO 
should contact Dr. Weiss and ask him to provide supporting 
rationale for his opinion letter, dated May 27, 2003.  In 
addition, as part of the VA's duty to assist the appellant in 
developing evidence in support of his claim, the RO should 
obtain a medical opinion concerning the relationship, if any, 
between his service-connected ankylosing spondylitis with 
complete fusion of both sacroiliac joints and his valvular 
disease.

Accordingly, the case is remanded for the following action:


1.  Contact the veteran and afford him 
the opportunity to identify the source of 
any medical records that pertain to his 
aortic valve insufficiency with atrial 
fibrillation and hypertension since his 
discharge from the service.  The Board is 
particularly interested in obtaining the 
veteran's actual treatment records from 
M. Weiss, M.D.  Subsequently, make 
arrangements to obtain all records of 
treatment or examination from all sources 
listed by the veteran.  All information 
obtained must be made part of the file.  
All attempts to secure this evidence must 
be documented in the claims file.  The 
veteran and his representative must be 
informed as to the result of these 
efforts.  The veteran must then be given 
an opportunity to respond.

2.  Contact Dr. Weiss, and request the 
supporting rationale or underlying basis 
that was used in support of his opinion 
letter, dated May 27, 2003, which 
indicated that there is a direct 
connection between the veteran's valvular 
disease and his ankylosing spondylitis.

3.  Thereafter, make arrangements to 
provide the veteran with a medical 
examination to determine whether he 
currently has aortic valve insufficiency 
with atrial fibrillation and 
hypertension.  After a thorough review of 
the veteran's claims file, including his 
inservice and post service medical 
records, the examining physician should 
express an opinion as to whether the 
veteran's current heart disorder, if any, 
was caused or aggravated (made worse) by 
his service-connected ankylosing 
spondylitis with complete fusion of both 
sacroiliac joints.  Allen v. Brown, 
7 Vet. App. 439 (1995).  Any indicated 
diagnostic tests and studies must be 
accomplished.  If such a determination 
cannot be made without resort to 
speculation, the examiner must 
specifically state this.  A complete 
rationale for all opinions must be 
provided.  The report must be typed.

4.  Notify the veteran that it is his 
responsibility to report for any VA 
examination scheduled, and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2006).   In the event 
that the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to 
his last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.  
Copies of all documentation notifying the 
veteran of any scheduled VA examination 
must be placed in the veteran's claims 
file.

5.  After the development requested has 
been completed, review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
Remand.  If the report is deficient in 
any manner, implement corrective 
procedures at once.

6.  Then readjudicate the claim and, 
thereafter, if the claim on appeal 
remains denied, the veteran and his 
representative, if any, must be provided 
a supplemental statement of the case.  
After the veteran has had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.


No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


